Case 8:21-cv-01917-WFJ-TGW Document 1 Filed 08/11/21 Page 1 of 12 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

JUSTIN PECO

Plaintiff
                                           Case NO.: 8:21-CV-1917
V.


JEFFRY KNIGHT INC.
and JEFFRY KNIGHT,

DEFENDANTS
________________________________.

     COMPLAINT FOR VIOLATION OF THE FAIR LABOR STANDARDS
               ACT AND DEMAND FOR JURY TRIAL

        Plaintiff, JUSTIN PECO herein sues Defendants JEFFRY KNIGHT, INC.

(JKI), formerly d/b/a KNIGHT ENTERPRISES, and JEFFRY KNIGHT

individually (hereinafter, “Knight”) (collectively with JKI, “Defendants”)    for

knowingly and willfully violating the Fair Labor Standards Act, 29 U.S.C. §201 et

seq. by failing to pay overtime compensation and a premium for all hours worked

over forty (40) in each workweek pursuant to FLSA, 29 U.S.C. §207.

                       JURISDICTION AND PARTIES

        1.   This Court has jurisdiction under 28 U.S.C. §1331 and 29 U.S.C.

§216.

        2.   Plaintiff Justin Peco is a resident of this district, was hired by

Defendants as a non-exempt employee under the title or position of “installer
Case 8:21-cv-01917-WFJ-TGW Document 1 Filed 08/11/21 Page 2 of 12 PageID 2




technician” (aka tech or cable installer) on or about April 2017, and at some point

thereafter worked under the title or position of “Lead Technician” until on or about

September, 2019, when he continued working for Defendants as a misclassified,

Independent Contractor.

       3.    Defendant JEFFRY KNIGHT, INC. formerly doing business as d/b/a

KNIGHT ENTERPRISES (hereinafter, “Knight Enterprises”), is a Florida for

profit corporation with a principal place of business at 301 South Missouri Avenue,

Clearwater, Florida 33756-5833.       Defendant JKI installed high-speed internet,

cable television, and telephone services for various cable companies. Defendant

JKI may be served through its registered agent: Weber, Timothy W, Esq., located at

5453 Central Avenue, St Petersburg, FL 33710, and who is also Defendant’s

attorney.

       4.     Plaintiff ultimately reported to Defendants at its corporate office

located in Clearwater, Florida, and under the complete direction and control of the

CEO, Jeffry Knight.

       5.    Defendant Jeffry Knight is the CEO and Director of Defendant Jeffry

Knight, Inc. formerly d/b/a Knight Enterprise, and is a resident within this district

and subject to personal jurisdiction by this court.




                                                                                    2
Case 8:21-cv-01917-WFJ-TGW Document 1 Filed 08/11/21 Page 3 of 12 PageID 3




       6.     Upon information and belief Jeffry Knight created, implemented and

ratified the company's overtime policies, as well as having day to day operational

control and management of the business affairs of Jeffry Knight Inc.

       7.    Defendants are employers within the meaning of the FLSA 29 U.S.

Code §203, and subject to the FLSA under Enterprise coverage, as during the

relevant times, JKI had annual revenues greater than $500,000, employed more

than two (2) full time persons. Defendants also were engaged in interstate

commerce at all times material hereto.

                             STATEMENT OF FACTS

      8.     Knight Enterprises is a telecommunications company that contracts

with other companies, such as Spectrum, a subsidiary of Charter Communications

Inc. (fka Bright House Networks), to install, repair, or construct the facilities for

high-speed internet, cable television, and telephone services for consumers.

      9.     Defendants employed Cable Installers or Installer Technicians

(hereinafter, “Cable Installers” or “techs”) as W-2 employees and as independent

contractors to perform such installation, repair, and construction services

commonly referred to by both parties as “jobs”.      Some of these jobs may have

been performed at commercial locations, but most of them were performed at

residential locations.




                                                                                    3
Case 8:21-cv-01917-WFJ-TGW Document 1 Filed 08/11/21 Page 4 of 12 PageID 4




      10.    Cable Installers primarily work out in the field, meaning they travel

from job site to job site, primarily a customer’s residence, to complete assigned

installation or repair jobs, including cable, telephone and internet services and

equipment.

      11.    Upon information and belief, Defendants earned a fee or some

percentage of income from the contracted cable company for each job completed

by Defendants’ Techs.

      12.    Plaintiff Peco was hired as a non-exempt Installer Technician, and

advised he was eligible and entitled to overtime pay.

      13.    Shortly after Peco commenced with his employment, he was

promoted to a “Lead Tech” position without apparent change in his compensation

plan or any notification of a change in his compensation plan.

      14.    However, Defendant did not track the work hours of Plaintiff, and did

not pay him premiums for overtime hours worked.

      15.    Plaintiff routinely worked more than 40 hours in a week throughout

his employment, which was both required by Defendants and who were both aware

that Plaintiff was working greater than 40 hours in workweeks.

      16.    Plaintiff Peco, upon information and belief, primarily and most, if not

all of the time was not paid a premium for overtime hours worked.




                                                                                   4
Case 8:21-cv-01917-WFJ-TGW Document 1 Filed 08/11/21 Page 5 of 12 PageID 5




      17.     Further, Defendants did not track and record the work hours of Peco

while working as a Lead Technician, and simultaneously led Peco to believe that

he was exempt or not eligible for overtime premiums while working as a lead

technician.

      18.     Defendants cannot dispute or refute that Peco routinely worked more

than 40 hours per week during his term of employment, and that the job of the lead

tech required him and other lead techs to work overtime hours.

      19.     The Lead Cable Installation Technicians primary job duties and

responsibilities included performing the same work as the cable installation

technicians, aside from additionally handling quality control, and some role in

route or job assignments of independent contractors.

      20.     Additionally, Defendants both ordered and offered Cable Installers to

work six days in a week, meaning working on weekends.

      21.     Defendants engaged in a scheme and plan to avoid paying Plaintiff

overtime wages and premiums due and owing under the FLSA as Defendants

permitted, and even required Plaintiffs to suffer to work off the clock.

      22.     Plaintiff Peco performed his job duties and responsibilities as a lead

technician under the understanding from communications from Defendants that he

was not getting paid premiums for all his overtime hours worked, although without

reference to any specific exemption under the FLSA.



                                                                                   5
Case 8:21-cv-01917-WFJ-TGW Document 1 Filed 08/11/21 Page 6 of 12 PageID 6




      23.     Defendants knew that the work of a Cable Installer (aka Installer

Technician), including the Lead Technician position are FLSA non-exempt

positions and primarily involved the performance of well recognized non-exempt

job duties.

      24.     Indeed, Defendants have faced the same claims from many of its

Cable Installer (techs) workers in previous cases such as: Scantland v. Jeffry

Knight, Inc., 721 F.3d 1308, 1311 (11th Cir. 2013); Weckesser v. Knight Enters.

S.E. , LLC , 735 F. App'x 816 (4th Cir. 2018); and Huerta et al. v. Jeffry Knight,

Inc. d/b/a Knight Enterprises, Case 8:14-cv-01624-EAK-TBM (M.D. Fla. 2014).

      25.     Further, Defendants paid the Cable Installers in Scantland the sum of

$475,000.00 in payment of their unpaid overtime wages. See Scantland,

8:09-cv-01985-EAK-TBM (DE 249-1).

      26.     Likewise, in Weckesser v. Knight Enters. S.E., LLC, Defendants paid

the Cable Installers part of the suit the sum of $325,000 for their overtime wages

claimed. See Weckesser, 2:16-cv-02053-RMG (DE 157).

      27.     Upon information and belief, Defendants also were subjected to a

claim and investigation by and through the DOL which also resulted in Defendants

paying wages to Techs for violations of the FLSA and including a finding or

determination that Defendants had violated the FLSA.




                                                                                  6
Case 8:21-cv-01917-WFJ-TGW Document 1 Filed 08/11/21 Page 7 of 12 PageID 7




      28.       Defendants have a history of violating the FLSA and failing to pay

wages earned by techs, and here engaged in a scheme to avoid paying overtime

wages to Plaintiff and other Lead Techs by willfully misclassifying them as

exempt.

      29.       Plaintiff did not supervise the work of 2 or more full time employees.

      30.       Plaintiff’s primary job duty did not involve the exercise of discretion

and independent judgment in matters of significance.

      31.       Plaintiffs work was part of production, providing services to

customers and performing laborious work.

      32.       Upon information and belief, Defendants did not obtain any legal

opinion which supported classifying lead techs, and specifically Plaintiff, as

exempt from overtime pay under the FLSA prior to hiring Plaintiff, and do not

have any good faith basis under the FLSA for classifying him as exempt from

overtime pay.

                                  COUNT I
                  FAILURE TO PAY OVERTIME COMPENSATION
                    PURSUANT TO THE FLSA 29 U.S.C. § 216(b)

      33.       All preceding paragraphs are realleged and incorporated as if fully set

forth herein.




                                                                                         7
Case 8:21-cv-01917-WFJ-TGW Document 1 Filed 08/11/21 Page 8 of 12 PageID 8




       34.   The actions of Defendants as set forth above in failing to pay overtime

premiums to Plaintiff constitutes a willful violation of the Fair Labor Standards

Act, 29 U.S.C. § 207.

       35.   Alternatively, Defendants acted with reckless disregard for the

requirements of the FLSA, and its obligations to pay overtime premiums to

Plaintiff.

       36.   The positions of Cable Installer, Installer Technician and Lead

Technician do not qualify or meet any known exemption under the FLSA, and

Defendants knew.

       37.   Plaintiff Peco, while working as a Lead Technician, did not direct the

work or supervise 2 or more full time employees; did not perform annual job

reviews, was not involved in hiring and firing of employees or contractors.

       38.   Plaintiff’s job as a Lead Tech did not involve him signing contracts on

Defendants’ behalf or primarily involve the exercise of discretion and independent

judgment in matters of significance affecting the company.

       39.   The jobs of the techs and lead techs were akin to “production”,

providing the services of the company to the customers, as its business was to

provide cable, telephone and internet services of Spectrum (and formerly Bright

House Networks).




                                                                                   8
Case 8:21-cv-01917-WFJ-TGW Document 1 Filed 08/11/21 Page 9 of 12 PageID 9




       40.   Throughout Plaintiff’s period of time at issue here working for

Defendants as a Lead Tech, Defendants did not require him to clock and record all

his work hours as required by the FLSA.

       41.   Defendants have maintained a scheme and plan to avoid paying

overtime compensation to Cable Installers by misclassifying them as exempt from

overtime pay, despite decision by the DOL and the 11th Circuit Court in the

Scantland FLSA collective action case, effectively concluding that cable installers

were employees.

       42.   Defendants here likewise have engaged in a scheme to avoid paying

overtime premiums to Lead Techs, including plaintiff, for the hours worked in

excess of 40 in a workweek for the sole purpose of increasing profits.

       43.   Defendants’ managers, supervisors and officers are well aware that

the workload and position of a Cable Installer and Lead Tech required Plaintiffs to

routinely work more than 40 hours in a workweek to complete the routes and jobs

assigned and the job duties and responsibilities.

       44.   Defendants knowingly and willfully failed to pay Plaintiff overtime

compensation at the appropriate legal rate for all hours he worked beyond 40 hours

in workweeks and this is a willful violation of the FLSA, particularly 29 U.S.C. §

207.




                                                                                  9
Case 8:21-cv-01917-WFJ-TGW Document 1 Filed 08/11/21 Page 10 of 12 PageID 10




      45.    Defendants’ foregoing conduct constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. § 255(a).

      46.    Defendants cannot, and do not, have a good faith basis under the

FLSA for its willful actions and conduct of not paying Plaintiff a premium for all

overtime hours worked in each and every workweek at the correct and lawful rates

under the FLSA.

      47.    Defendants have willfully violated Section 207 of the FLSA in order

to increase profits and save labor costs to the tune of potentially many millions of

dollars over the past three (3) years and wages stolen including from Misclassified

independent contractor cable installers and lead technicians.

      48.    As a direct result of Defendants’ unlawful, willful FLSA pay practices

complained of herein, Plaintiff Peco has suffered damages, and theft of his lawfully

entitled wages.

      49.    Plaintiff is entitled to recover from Defendants the unpaid, and

underpaid overtime compensation due and owing for all hours worked in excess of

40 in each and every workweek, and an equal amount as liquidated damages,

prejudgment interest, reasonable attorneys’ fees, costs and disbursements of this

action, pursuant to 29 U.S.C. §216(b).

             WHEREFORE Plaintiff JUSTIN PECO demand judgment against

Defendants for all unpaid and underpaid overtime wages due and owing, plus an



                                                                                  10
Case 8:21-cv-01917-WFJ-TGW Document 1 Filed 08/11/21 Page 11 of 12 PageID 11




equal sum in liquidated damages, payment of their incurred attorneys' fees and

costs pursuant to § 216 of the FLSA, and any other relief in equity this court deems

just and fair.

                           DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs

demand a trial by jury on all questions of fact raised by this Complaint and on all

other issues so triable.


       Dated August 11, 2021.

                                      Respectfully submitted.

                                      /s/Mitchell Feldman.
                                      Mitchell Feldman, Esq.
                                      Feldman Legal Group
                                      6916 W. Linebaugh Ave #101
                                      Tampa, FL 33625
                                      mfeldman@flandgatrialattorneys.com
                                      tel 813 639-9366
                                      fax: 813 639-9376
                                      Counsel for Plaintiffs

                                      /s/ Benjamin Lee Williams
                                      Benjamin Lee Williams, Esq.
                                      Florida Bar No. 0030657
                                      WILLIAMS LAW P.A.
                                      464 Sturdivant Ave
                                      Atlantic Beach, FL 32233
                                      E-Mail: bwilliams@williamslawjax.com
                                      Tel: 904-580-6060
                                      Fax: 904-417-7494
                                      Co-counsel for Plaintiffs


                                                                                  11
Case 8:21-cv-01917-WFJ-TGW Document 1 Filed 08/11/21 Page 12 of 12 PageID 12




                                                                         12
